Name: Council Regulation (EEC) No 2342/79 of 9 October 1979 on the application of EEC-Cyprus Association Council Decision No 1/79 amending the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: Europe;  European construction;  executive power and public service;  European Union law
 Date Published: nan

 29. 10 . 79 Official Journal of the European Communities No L 271/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2342/79 of 9 October 1979 on the application of EEC-Cyprus Association Council Decision No 1/79 amending the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Whereas that Decision should be made operative in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ( x ), was signed on 19 December 1972 and entered into force on 1 June 1973 ; Whereas the Additional Protocol to this Agreement ( 2 ) was signed in Brussels on 15 September 1977 and entered into force on 1 June 1978 ; Whereas pursuant to Article 25 of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the above Protocol and forming an integral part of the Agreement, the EEC-Cyprus Association Council has adopted Decision No 1 /79 amending the Protocol as regards the rules of origin ; HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 /79 of the EEC-Cyprus Association Council shall apply in the Community . The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 1979 . For the Council The President D. O'MALLEY (!) OJ No L 133 , 21 . 5 . 1973 , p . 2 . (2 ) OJ No L 339 , 28 . 12 . 1977, p . 2 .